{¶ 15} Because I believe that the trial court's sentence was in accordance with established precedent, I respectfully dissent. Although the trial court emphasized the psychological and physical harm to the victim, it also explicitly stated that Ladson had a felony record. That finding alone justified the imposition of more than the minimum sentence, because underDeters, 163 Ohio App.3d 157, 2005-Ohio-4049, 837 N.E.2d 381, and numerous other decisions from this court, the sentence was based upon Ladson's criminal history. The imposition of the sentence did not require talismanic language regarding Ladson's criminal record, and the remainder of the findings that, the majority holds, violated the Sixth Amendment were mere surplusage. I would affirm the trial court's judgment in its entirety. Therefore, I respectfully dissent.